Citation Nr: 0926194	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder 
(originally claimed variously as a lung capacity problem and 
silicosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 June 
1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1998 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina, which-in pertinent part, denied the claim.

A May 2006 rating decision denied entitlement to an increased 
rating for right wrist degenerative joint disease, fracture 
residuals of right fifth metacarpal, service connection for 
sleep apnea and idiopathic thrombocytopenic purpura as 
secondary to Agent Orange exposure, and individual 
unemployability.  The Veteran appealed the denials, and a 
statement of the case was issued in February 2007.  In an 
April 2007 statement (VA Form 21-4138), the Veteran withdrew 
his appeal of those issues.  Thus, those will not be 
addressed in the decision below.  See 38 C.F.R. § 20.204 
(2008).

In December 2000, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

The Board received additional evidence from the Veteran, via 
the RO, in 2008 for which he did not waive initial RO review 
and consideration.  The Board notes the evidence is 
duplicative of what was already in the claims file and 
earlier reviewed and considered by the RO.  In light of this 
fact, there is no necessity to seek a waiver from the Veteran 
or remand for initial RO review and consideration.  See 
generally 38 C.F.R. § 20.1304 (2008).




FINDING OF FACT
 
The preponderance of the probative evidence indicates that a 
respiratory disorder, including asthma, is not related to an 
in-service disease or injury.
 
 
CONCLUSION OF LAW
 
A respiratory disorder, including asthma, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 and Supp. 208); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
April 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, the Board finds all VCAA notice 
requirements were complied with.  See 38 C.F.R. 
§ 3.159(b)(1).  Further, the claim was reviewed on a de novo 
basis, as shown in the April and July 2008 supplemental 
statements of the case, which cured any timing-of-notice 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
 
Analysis
 
The Veteran is currently diagnosed with chronic obstructive 
pulmonary disease, with an asthmatic component.  Being as 
there is evidence of a currently diagnosed disorder, the 
focus is on whether there is medical evidence of a causal 
linkage between the disorder and the Veteran's active 
service.
 
Service treatment records note inpatient treatment from late 
August to mid-September 1958 for bronchopneumonia caused by 
hemolytic staph.  The Veteran's past medical history was 
significant for frequent upper respiratory infections.  
Initial treatment was with penicillin, but the infection 
responded slowly and in fact worsened.  After a regimen of 
erythromycin was started he started to improve.  At discharge 
in September 1958, a chest x-ray showed the infected area as 
almost completely clear.  A late September 1958 chest x-ray 
taken after the veteran's discharge from the hospital noted 
the infected area was inadequately resolving.  There were no 
subsequent entries related to the 1958 episode of 
bronchopneumonia.
 
A December 1959 chest x-ray report noted no abnormality.  
 
Service treatment records note his February 1960 presentation 
with symptoms of a an upper respiratory infection.  
Examination revealed a symptomatic throat.  The chest was 
clear to percussion and auscultation.  The diagnosis was 
upper respiratory infection.  
 
He was treated for a head cold in January 1961.  
 
A December 1961 chest x-ray was read as clear, and a July 
1962 x-ray was read to show no abnormality.  
 
A January 1963 chest x-ray was read as showing increased left 
hilum markings, but otherwise the lungs appeared normal.  The 
January 1963 Report Of Medical Examination For Reenlistment 
notes the lungs and chest were assessed as normal, and the 
chest x-ray was negative.  This essentially continued to be 
the case through the end of the 1960's.  
 
He was admitted for influenza in February 1964.  
 
An October 1969 chest x-ray showed probable pneumonic 
infiltrates in the left chest.  Clinical correlation was 
recommended, but there is no parallel entry in the service 
treatment records of any clinical correlation.  
 
In March 1971, the Veteran complained of coughing and 
wheezing, and he reported having smoked 1.5 pack of 
cigarettes a day for approximately five years when he quit.  
There were no complaints of fever, chills, or asthma, and the 
examiner noted the chest x-ray appeared within normal 
limits.  The diagnosis was bronchitis with bronchetic 
asthma.  
 
A January 1977 x-ray was read as showing chronic markings but 
no active disease.  
 
In June 1977, the Veteran presented with complaints of a cold 
with temperature, sore throat, and cough.  Examination 
revealed the ears and throat as symptomatic, but the lungs 
were clear.  
 
A periodic physical examination conducted in October 1977 
assessed the lungs and chest as normal, and the chest x-ray 
was negative.  Diagnosis was an upper respiratory infection.  
         
He was again treated for an upper respiratory infection in 
February 1980, when he complained of a runny nose and cough.  
The throat was symptomatic, ears full of wax, and the chest 
clear.  Service treatment records show numerous periodic 
physical examinations conducted either for reenlistment or 
appointment as a warrant officer.  Each evaluated the 
Veteran's lungs and chest as clinically normal.  Chest x-rays 
were interpreted as negative.
 
The Veteran asserts his initial VA treatment for respiratory 
pathology was in 1983, but the claims file shows his earliest 
VA treatment as March 1986, when he complained of a hard 
chronic productive cough and wheezing.  He was diagnosed with 
pneumonitis and referred for further evaluation.  Extensive 
tests between April and September 1986 resulted in no firm 
diagnosis.  May 1986 pulmonary function studies suggested a 
restrictive ventilatory defect due to massive obesity, with 
no significant bronchodilator response.  A May 1986 entry 
noted a final impression of bronchitis/possible bronchietasis 
was entered.  The discharge summary noted that a fiberoptic 
bronchoscopy showed mild diffuse airways inflammation with no 
lesions or foreign body.  The diagnosis was bronchitis.
 
An August 1998 VA examination report notes the Veteran told 
the examiner he had significant shortness of breath secondary 
to silicosis.  He also reported a history of a productive 
cough from time to time, with associated bronchitis.  
Examination revealed crackles in the lower portions.  The 
examiner diagnosed silicosis with severe obstructive 
ventilatory defect with a moderate degree of restriction.  
The examiner also noted the Veteran was treated by a private 
pulmonologist whose records should be obtained.
 
Records from Dr. Mayson, the appellant's pulmonologist, cover 
the period July 1998 to April 2001.  His July 1998 entry 
notes the Veteran reported progressive shortness of breath 
over the prior several years, wheezing, and occasional 
coughing.  He denied congestion, purulence, hemoptysis, and 
chest pain.  He noted occasional hoarseness but denied sore 
throat, recent fevers, chills, and sweats, but reported he 
had been overweight for many years.  The Veteran also noted 
that he had smoked a pack a day for five years, when he quit 
in 1964.  He denied any significant occupational exposure 
during his active service.  Following his retirement from the 
Army, he had worked at a county jail, which the examiner 
noted was a very dusky environment.
 
A July 1998 CT scan was negative for emphysema or significant 
pulmonary fibrosis.  Hence, Dr. Mayson considered asthma as a 
cause, even though there was no significant improvement on 
Prednisone.  Dr. Mayson assessed severe obstructive lung 
disease, and noted that he was unsure why the veteran had 
such severe chronic obstructive pulmonary disease in light of 
his limited smoking history.  He observed the Veteran could 
have been experiencing asthma for several years or exposure 
to toxic gases.  Alternatively, Dr. Mayson noted, the Veteran 
might have an alpha-1 antitrypsin deficiency.  
 
Dr. Mayson noted in a December 1998 report that the Veteran 
had severe chronic obstructive pulmonary disease with a 
bronchospastic component.  His pulmonary function studies 
suggested obstructive airways disease without significant 
emphysema.  The Veteran's alpha-1 antitrypsin was normal.  
Dr. Mayson conceded he was at a loss to explain the etiology 
of the veteran's severe abnormal respiratory function.  He 
presumed past suffering from asthma or a bronchospastic 
component, but his review of the Veteran's service treatment 
records revealed no mention of asthma, wheezing, or 
significant exposure.
 
In a February 1999 report, Dr. Mayson noted the veteran 
apparently "had some exposures" during his military 
career.  In light of the Veteran's history, including the VA 
tests conducted in 1986, which were essentially non-
diagnostic, Dr. Mayson noted the Veteran probably was 
suffering from chronic under-treated asthma which led to 
airway remodeling and irreversible chronic obstructive 
pulmonary disease.
 
In a September 1999 report, Dr. Mayson noted the Veteran told 
him his respiratory problems started in service; so, Dr. 
Mayson postured, much of his current problems may date back 
to his service in the military.  In a December 2001 report, 
Dr. Mayson reviewed the Veteran's history and course of 
treatment.  He noted the pulmonary function studies had been 
highly variable since he started treating him.  In light of 
the Veteran's lack of exposure to cigarette smoke or 
occupational exposure, the etiology of his chronic 
obstructive pulmonary disease was probably related to 
undiagnosed and untreated asthma.  Normal diffusion suggested 
there was no destructive emphysema, but Dr. Mayson opined 
that aggressive management of the Veteran's severe asthma 
would be required for the rest of his life.
 
A December 2007 report by Dr. Mayson notes the Veteran had a 
negative occupational history, he had never been exposed to 
silica dust, and did not hold a diagnosis of silicosis.  
Further, Dr. Mayson was uncertain how the Veteran acquired 
that diagnosis, and noted it should be removed from his 
medical record.
 
The March 2007 VA examination report notes the examination 
was conducted by a nurse practitioner, who opined the 
Veteran's current respiratory disorder was not likely linked 
to his in-service episodes, as he was not treated for a 
chronic disorder in service.  She did not comment on Dr. 
Mayson's repots or treatment records, however, and there is 
no showing in the claims file that the practitioner had 
specialized training in pulmonology.
 
To address the factors noted above, the Board requested a 
review of the claims file and an opinion by an appropriate 
specialist of the Veterans Health Administration (VHA).  See 
38 C.F.R. § 20.901.  The Veteran and his representative were 
afforded an opportunity to review and comment on the opinion 
rendered.  38 C.F.R. § 20.903.
 
VHA referred the Board's request and claims file to the chief 
of a pulmonary section.  The examiner noted the Veteran's 
current diagnosis of chronic obstructive pulmonary disease 
with a reactive airway component.  The examiner also noted 
the suggestion that the Veteran may have had asthma that went 
undiagnosed for many years until it finally manifested itself 
later in life after airway remodeling with a fixed 
obstructive ventilatory defect with an additional reactive 
component.  The examiner observed the suggestion was a 
plausible idea, as asthma may go unrecognized for years, it 
may have an atypical presentation, and can result in 
irreversible airway obstruction if inadequately treated.  In 
the Veteran's case, however, the examiner noted that an 
extensive review of the claims file dating back to his active 
service revealed no evidence to support the 
suggestion/supposition.
 
The examiner observed that the hallmark of asthma is 
expiratory wheezing with a prolonged expiratory phase, but 
among the many in-service physical examinations, there only 
was one reference of wheezing.  It occurred in 1971, and was 
presumed due to bronchitis.  There was no further reference 
to a physical finding of wheezing in the service treatment 
records, and there is no evidence the Veteran complained of 
respiratory problems during his active service.  Further, 
asthma is frequently linked to families, while the Veteran 
has a negative family history for asthma.
 
The examiner noted the Veteran's discharge from active 
service in 1981, his current obstructive airway problems 
appear to have started in the mid-1980s, at which time he was 
working in a county jail where the environment was apparently 
very dusky.  Also noted was evidence that he was excused from 
meetings because he was intolerant of second-hand cigarette 
smoke.  The examiner observed that appeared to be the 
beginning of the Veteran's respiratory difficulties.
 
Pulmonary function tests, observed the examiner, is a means 
to diagnose asthma.  The earliest reference to pulmonary 
function testing dates back to the 1986, when a restrictive, 
not obstructive, ventilatory defect was observed.  (Emphasis 
added).  The Veteran's obesity was thought to be the cause of 
the restrictive ventilatory defect.  There are no further 
pulmonary function tests until the late 1990's when the 
Veteran had a severe obstructive ventilatory defect with air 
trapping.  A reversible component to his obstructive 
pulmonary disease was also observed.
 
The examiner opined that, while the exact pathophysiology of 
the Veteran's obstructive airway disease is not known, his 
record is devoid of evidence to support the proposition that 
it started in active service or is due to exposures during 
that active service.  In sum, the examiner opined, the weight 
of the medical evidence is strongly against a conclusion that 
the Veteran's respiratory disorder is related to his active 
service.
 
In the July 2008 appellate brief, the representative asserted 
the Veteran's service treatment records document chronic lung 
problems during his active service.  The brief also asserted 
the hemolytic staphylococcus for which the Veteran was 
treated during the early years of his active service has been 
linked to asthma and cited an article in the Journal of 
Immunology to support it.
 
Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  The representative requested a specialist opinion to 
address that possible linkage.  As set forth above, the VHA 
specialist first found no evidence of an obstructive airway 
disorder, chronic or otherwise, during active service.  Thus, 
the preponderance of the evidence is against this hypothesis.
 
In the June 2009 appellate brief and response to the VHA 
specialist opinion, the representative asserts the specialist 
opinion is an insufficient basis on which to deny his claim, 
as there is not sufficient evidence to support the 
specialist's opinion.  The Board rejects this assertion.
 
The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, while the Board is not free to ignore the 
opinion of a treating physician, neither is it required to 
automatically accord it substantial weight.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  In 
actuality, the Board finds no real conflict between Dr. 
Mayson's assessment and the VHA specialist.
 
As set forth above, Dr. Mayson's records note he was highly 
uncertain as to an etiology for the Veteran's respiratory 
problems.  While he considered past involvement of asthma or 
a bronchospastic component in 1998, he too noted the service 
treatment records contained no mention of asthma, wheezing, 
or significant exposure.  It was not until September 1999 
that Dr. Mayson noted the Veteran had told him his 
respiratory problems dated back to his active service that 
Dr. Mayson noted the Veteran's current problems may have 
dated to his active service.
 
The Veteran's report to Dr. Mayson is clearly refuted by the 
medical records.  Second, Dr. Mason still did not venture an 
opinion of probable after the Veteran's historical report.  
Medical opinions expressed in terms of "may" also implies 
"may" or "may not"' and are speculative.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Further, as earlier noted, 
Dr. Mayson had not postured even such a speculative opinion 
following his own review of the records.  Thus, there is no 
real conflict between Dr. Mayson and the VHA specialist.  
Although the nurse practitioner's opinion may not garner the 
same weight as the VHA specialist's, the nurse nonetheless 
opined the Veteran's medical records did not document a 
chronic respiratory disorder in active service.  While the 
Veteran may well have had an inchoate proclivity during his 
active service, the weight of the evidence shows it did not 
evolve into a chronic entity until several years after his 
separation from active service.  As implied by the VHA 
specialist, working in a dusky county jail did not help his 
symptoms.
 
In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the Veteran's 
claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is 
denied.  In reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the Veteran's claim, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to service connection for a respiratory disorder 
is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


